Citation Nr: 1816929	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  15-32 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from November 1955 to November 1957. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of a U.S. Department of Veterans Affairs (VA) Pension Management Center (PMC), which denied nonservice-connected pension.  The appellant timely appealed the decision with a notice of disagreement received by VA in the same month.  After the PMC issued a statement of the case in August 2015, the appeal was perfected with the timely filing of a substantive appeal the following month.

In the September 2015 substantive appeal, the appellant indicated that he would like to testify before a Veterans Law Judge.  As explained below, the appellant's representative subsequently withdrew the appeal.  Thus, the Board finds that the September 2015 hearing request has been withdrawn and that there is no pending hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In correspondence received in February 2018, before promulgation of a decision on the appeal, the appellant's representative withdrew the appeal of the denial of basic eligibility for nonservice-connected pension benefits.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal on the issue of basic eligibility for nonservice-connected pension benefits have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (d)(5); 38 C.F.R. § 20.202.  
At any time before the Board promulgates a decision, an appellant or an authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

In correspondence received in February 2018, the appellant's representative withdrew the appeal of the denial of basic eligibility for nonservice-connected pension benefits.  02/14/2018, VA 21-4138 (Statement in Support of Claim).  
This statement withdrew the appeal in accordance with 38 C.F.R. § 20.204 and was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to this issue.  The Board has no jurisdiction to review the appeal of the denial of basic eligibility for nonservice-connected pension benefits, and the appeal is dismissed.  See 38 C.F.R. § 20.202.


ORDER

The appeal is dismissed.




		
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


